Citation Nr: 1117788	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  95-24 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a higher initial rating for allergic rhinitis, rated 0 percent disabling until March 11, 2010 and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran had over 24 years of active service and retired in August 1993.

This matter initially came before the Board of Veteran's Appeals (Board) on appeal from a July 1994 rating decision that was issued by the RO in Newark, New Jersey.  In a November 2007 decision the Board denied the Veteran's claim.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  A Joint Motion for an Order Vacating in Part the Board Decision and Incorporating the Terms of This Remand (Joint Motion) was filed by the parties.  In the Joint Motion the parties agreed that the Board based its decision on insufficient medical evidence and failed to obtain a contemporaneous VA examination.  In an Order issued in November 2008 the Court vacated the Board's November 2007 decision and remanded the matter pursuant to the Joint Motion.  In accordance with the Court's Order the Board remanded this case for additional development in April 2009.  It has now been returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  From September 1, 1993 to March 11, 2010 the Veteran's allergic rhinitis was not shown to be productive of polyps, greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on one side, definite atrophy of the intranasal structure, or moderate secretion.

2.  From March 12, 2010 to the present time, the Veteran's allergic rhinitis was not shown to be productive of polyps or moderate crusting and ozena and atrophic changes.


CONCLUSIONS OF LAW

1.  For the period from September 1, 1993 to March 11, 2010 the criteria for a compensable rating for allergic rhinitis were not met.  38 U.S.C.A. §§ 1155. 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159. 4.1, 4.7, 4.97, Diagnostic Code 6522 (2010); 38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).

2.  For the period beginning March 12, 2010 the criteria for a rating in excess of 10 percent for allergic rhinitis have not been  met. 38 U.S.C.A. §§ 1155. 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159. 4.1, 4.7, 4.97, Diagnostic Code 6522 (2010); 38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.    

In this case, the Veteran was sent letters in April 2002 June 2005 that explained VA's duty to assist the claimant with obtaining evidence in support of his claim.  The June 2005 letter also explained that, in order to receive a higher rating for a disability, the Veteran needed to show that the disability got worse.  In March 2006 and in April 2007 the Veteran was sent notice of the manner whereby VA assigns ratings and effective dates for service connected disabilities.  While these notices were not provided prior to the initial adjudication of the Veteran's claim, which took place prior to when such notices were required by law, the Veteran's claim was subsequently readjudicated, most recently in a supplemental statement of the case (SSOC) that was dated in June 2011.  Thus, any pre-decisional notice errors were harmless.   After notice was provided, the Veteran was afforded a meaningful opportunity to participate in the adjudication of the claims.  

In addition to providing the aforementioned notices, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including  service treatment records, VA treatment records, and written statements that were submitted by the Veteran.  The Veteran was also afforded multiple VA examinations, including a March 2010 VA examination which was provided in accordance with the instructions that were set forth in the Board's April 2009 remand which incorporated the instructions that were set forth in the Joint Motion.

For the above reasons, the Board finds that VA satisfied its duties pursuant to the VCAA in this case.

 Increased Initial Rating

The Veteran contends that the symptoms of his allergic rhinitis are more severe than is encompassed by the 0 percent rating that was in effect prior to March 12, 2010, and the 10 percent rating assigned thereafter. 

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to October 7, 1996, allergic rhinitis was rated pursuant to 38 C.F.R. § 4.97 diagnostic code 6501 (1995).  According to this diagnostic code, a 10 percent rating applied when the evidence showed definite atrophy of intranasal structure and moderate secretion.  A 30 percent rating applied when the evidence demonstrated moderate crusting and ozena and atrophic changes.  A maximum 50 percent disability rating is warranted when the evidence showed massive crusting and marked ozena with ansomia.  Id. 

Beginning October 7, 1996, allergic rhinitis is rated pursuant to diagnostic code 6522.  A 10 percent rating applies when there is evidence of greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side,  A maximum 30 percent rating applies when there is evidence of polyps.  38 C.F.R. § 4.97, diagnostic code 6522.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) the Board must apply the old criteria for rating the Veteran's disability for the period pre-dating the regulatory change.  For the period after the change, the Board will apply whichever criteria are more favorable to the Veteran.

In this case, the Veteran was first afforded an examination with respect to his allergic rhinitis as part of a general medical examination in October 1993.  The examiner noted no tenderness to palpation and percussion over the sinuses.  The examiner diagnosed a history of allergies.

The Veteran was next examined with respect to his allergies in October 1998.  The examination noted that the Veteran reported seasonal allergies that were worse in the spring and fall.  Examination showed a nasal septum that was deviated mildly to the right and approximately 20 percent obstruction.  There was no evidence of sinusitis and there were normal endonasal findings.  

A December 2004 VA treatment record reflected that the Veteran's nose was examined.  The examination showed that the septum was centrally located and the turbinates were not congested.  The examiner diagnosed allergic rhinitis and prescribed medication for relief.  

The Veteran was reexamined with respect to his allergic rhinitis on March 12, 2010.  At that time, the Veteran reported that the symptoms of his allergic rhinitis onset around 1989.  He was treated with medication that was at the time very helpful.  He reported that his symptoms included nasal congestion, nasal drainage, eye tearing, coughing, sneezing, and mild nasal bleeding.  He was using medication as needed.  He also used eye drops as needed.  He reported that he had undergone allergy testing which showed that he was allergic to grass, oak, and pollen.  His symptoms included interference with breathing through his nose due to nasal congestion.  He had some clear nasal discharge and no purulent drainage.  There was no speech impairment and no issues with chronic sinusitis or pain.  He had some intermittent headaches.  The Veteran also reported intermittent bouts of crusting.

The Veteran reported that when he has tearing of the eyes and a runny nose he will take his medications and lie down.  He denied any antibiotic treatment.  Other symptoms reported included eye tearing, coughing, sneezing, and recently some minor bleeding from the nose.  No post-nasal drip was noted.  The Veteran reported that his occupational functioning and activities of daily living were impacted only when he had tearing and a runny nose at which time he lies down after taking his medication until his symptoms resolve.  

On physical examination there was no post-nasal drip noted on palpation of the sinuses. Both the maxillaries are frontals. There was slight tenderness on palpation on nasal endoscopy.  The Veteran had pale mucosa noted on the right with cobblestoning and mucus stranding.  On the left the Veteran had erythematous nasal mucosa and inferior turbinate hypertrophy.  There was no septal deviation.  No polyps or purulence were noted.  The Veteran had a 50 percent obstruction noted on the right and a 70-80 percent obstruction noted on the left. 

The examiner diagnosed allergic rhinitis.  The Veteran reported that his symptoms are persistent and have not improved.  

	(a) the period from September 1, 1993 to October 6, 1996

As noted, the applicable rating criteria for allergic rhinitis were amended effective October 7, 1996.  As previously discussed, the Veteran's sinuses were not tender to palpation or percussion at an October 1993 VA general medical examination.  At no time between September 1, 1993 and October 6, 1996 were symptoms of rhinitis, with definite atrophy of intranasal structure and moderate secretion, noted.  As such, there is no basis to award a compensable rating for this period of time.

	(b)  the period from October 7, 1996 to March 11, 2010

The Veteran's treatment record reflected that he was rarely treated for allergic rhinitis during this time period.  As previously discussed, the Veteran's October 1998 VA examination report noted the presence of nasal septum deviation mildly to the right indicating approximately 20 percent obstruction.  No evidence of sinusitis was discerned and normal endonasal findings were reported.  On VA outpatient treatment in December 2004 nasal examination showed that the septum was in the center and the turbinates were not congested.

At no time during this pertinent period was the Veteran's allergic rhinitis shown to have been productive of greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.  There was also no evidence of polyps.  There was also no evidence of definite atrophy of the intranasal structure with moderate secretion. Therefore, the criteria for a compensable rating were not met.


	(c) the period from March 12, 2010 to the present

As previously discussed, VA examination on March 12, 2010 showed greater than 50 percent obstruction of both nasal passages which is consistent with the currently assigned 10 percent rating for this period.  This rating, which applies pursuant to the current rating criteria, evidences that the current criteria are more favorable to the Veteran than the old criteria.  However, the examiner specifically noted that there was no evidence of polyps.  Therefore, the criteria for a higher rating were not met.  

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2010).  The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.

The Board has considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's symptoms are fully contemplated by the relevant diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).


The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

An initial compensable rating for allergic rhinitis for the period for September 1, 1993 to March 11, 2010 is denied.

An initial rating in excess of 10 percent for allergic rhinitis for the period beginning March 12, 2010 is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


